Citation Nr: 0207998	
Decision Date: 07/17/02    Archive Date: 07/19/02

DOCKET NO.  99-11 434A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether it was proper to terminate the appellant's improved 
death pension award effective April 1, 1998, due to excessive 
income.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel



INTRODUCTION

The appellant is the surviving spouse of the veteran, who had 
active military service from February 1943 to February 1946.  
The veteran died in January 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 determination by the 
Houston, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The appellant indicated that she wanted a Board 
videoconference hearing at the RO in her June 1999 VA Form 9.  
A June 2000 VA Form 119, Report of Contact, reflects that the 
appellant informed VA that the veteran's burial expenses had 
been paid and that she would not appear for a videoconference 
hearing scheduled for 
July 12, 2000.  As the appellant has neither submitted good 
cause for failure to appear or requested to reschedule the 
hearing, the request for a hearing is deemed withdrawn and 
the Board will continue with the appeal.  See 38 C.F.R. § 
20.704(d) (2001).

In March 2001, the Board remanded the case back to the RO for 
further development.  The matter now is before the Board for 
further appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained and the claimant 
has been adequately notified of the efforts taken to obtain 
relevant records and of the future action to be taken by VA.

2.  The veteran died in January 1998.
3.  The appellant began receiving payments from the Social 
Security Administration (SSA) in March 1998, and these 
payments included retroactive benefits payable from the time 
of the veteran's death.

4.  As of April 1, 1998, the appellant had excessive income 
that precluded the payment of death pension benefits.


CONCLUSION OF LAW

The appellant's annual income on April 1, 1998, exceeded the 
statutory annual income limits for improved death pension 
benefits; thus, improved death pension benefits were properly 
terminated.  38 U.S.C.A. §§ 1503, 1541 (West 1991); 38 C.F.R. 
§§ 3.3(b), 3.23, 3.26, 3.271, 3.273 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106- 475, 114 Stat. 2096 (2000) (codified as amended 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001)).  
The VCAA became effective on November 9, 2000.  This law not 
only did away with the concept of a well-grounded claim, but 
also imposed additional duties and obligations on the VA in 
developing claims.  The new law includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change is applicable to all claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001).

Based upon a comprehensive review of the evidence of record, 
the Board finds VA has made reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate her 
claim.  The RO has verified with the SSA that the appellant 
received her first SSA payment in March 1998 and that, even 
with excessive medical expenses paid in 1998 and 1999, the 
appellant is barred from receiving improved death pension 
benefits.  The Board further finds that, in a June 1999 
statement of the case and a March 2002 supplemental statement 
of the case, the RO informed the appellant of the evidence 
needed to substantiate her claim.  Therefore, the Board finds 
VA has satisfied its duties to notify and to assist the 
claimant contained in the VCAA.  Further development and 
further expenditure of VA's resources is not warranted.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant).
 
In light of the foregoing, the Board finds that the RO has 
notified the appellant of the evidence needed to substantiate 
her claim and has obtained and fully developed all relevant 
evidence necessary for an equitable disposition.  As such, 
there has been no prejudice to the appellant that would 
warrant further notice or development, her procedural rights 
have not been abridged, and the Board will proceed with 
appellate review.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

A death certificate shows that the veteran died in January 
1998.  In the same month, the claimant submitted a claim for 
VA death pension benefits.  Evidence of record reveals that 
the claimant and the veteran were married in December 1941.

In a letter dated March 19, 1998, the SSA informed the 
appellant that beginning in January 1998 her gross monthly 
benefit would be $909.80 ($866 plus $43.80).  In December 
1998, the appellant submitted a medical expense report 
showing she had paid unreimbursed medical expenses of 
$3,521.79 in 1998.  In a letter dated 
June 28, 1999, the SSA informed the appellant that beginning 
in December 1998 her gross monthly benefit would be $921.50 
($876 plus $45.50).  In December 1999, the appellant 
submitted a medical expense report showing she had paid 
unreimbursed medical expenses of $3,179.90 in 1999.

Pursuant to the Board's March 2001 remand, the RO contacted 
the SSA to ascertain when the appellant received her first 
SSA payment and the amount of that payment.  An April 2001 
Report of Contact reveals that the SSA paid the appellant a 
lump sum of $255 for the veteran's burial benefits and past 
due benefits in the amount of $2,074.60 in March 1998.  

Improved death pension is a monthly benefit payable by VA to 
a surviving spouse of a veteran for a nonservice-connected 
death.  Among other requirements, the benefit may be paid 
only if annual income is not in excess of the maximum annual 
pension rate, which is established each year.  38 U.S.C.A. §§ 
1503, 1541, 5312 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.23, 
3.271, 3.272, 3.273 (2001).  In determining annual income, 
all payments of any kind or from any source shall be counted 
as income during the 12-month annualization period in which 
received unless specifically excluded under 38 C.F.R. § 
3.272.  See 38 C.F.R. § 3.271.  Amounts equal to the amounts 
paid by the surviving spouse for unreimbursed medical 
expenses to the extent such amounts exceed 5 percent of the 
applicable maximum annual pension rate for the spouse in 
effect during the 12-month annualization period in which 
medical expenses were paid are excluded from a surviving 
spouse's annual income.  38 C.F.R. § 3.272(g). 

Social Security income other than Supplemental Security 
Income (SSI) benefits is countable income.  See 38 C.F.R. § 
3.272(g) (2001).

The maximum annual rates of pension and death pension payable 
are published in Appendix B of VA Manual M21-1 and are to be 
given the same force and effect as published in VA 
regulations.  38 C.F.R. § 3.21 (2001).  Effective December 1, 
1998, the maximum annual rate of improved death pension for a 
surviving spouse was $5,884; effective December 1, 1999, the 
maximum annual rate was $6,026.  
38 U.S.C.A. §§ 1541, 5312; 38 C.F.R. § 3.23. 

Upon review, the Board notes that based on SSA letters and 
statements and medical expense reports submitted by the 
claimant, her annual income for 1998 was $10,917.60 ($909.80 
times 12).  Allowable unreimbursed medical expenses for 1998 
were $3,227.59 (that is, $3,521.79 minus 5 percent of the 
maximum annual rate ($5,884 times .05 = $294.20)).  When the 
appellant's allowable unreimbursed medical expenses are 
subtracted from her income of $10,917.60, her countable 
annual income for 1998 was $7,686.01 more than $5,884.  
Similarly, her annual income for 1999 was $11,058 ($921.50 
times 12).  Allowable unreimbursed medical expenses for 1999 
were $2,878.60 (that is, $3,179.90 minus 5 percent of the 
maximum annual rate ($6,026 times .05 = $301.30)).  When the 
appellant's allowable unreimbursed medical expenses are 
subtracted from her income of $11,058, her countable annual 
income for 1999 was $8,179.40 more than $6,026.  

While the Board can certainly empathize with any financial 
difficulties the surviving spouse may experience, given a 
total countable annual income of more than $7,680, it is 
clear that the claimant exceeded the income limitation for 
the receipt of VA improved death pension benefits beginning 
April 1, 1998, and discontinuance of these benefits, 
effective April 1, 1998, was proper.  


ORDER

As the countable annual income of the surviving spouse is 
excessive for payment of VA improved death pension beginning 
April 1, 1998, the appeal is denied.




		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

